Citation Nr: 1531577	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-32 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder, prior to March 2, 2011.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder, beginning March 2, 2011.

3.  Entitlement to an evaluation in excess of 10 percent for varicose veins, left lower extremity.

4.  Entitlement to an evaluation in excess of 10 percent for varicose veins, right lower extremity.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Accredited Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from January 2010 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Winston-Salem, North Carolina, and Nashville, Tennessee, respectively.  The VA RO in Winston-Salem, North Carolina maintains jurisdiction over the Veteran's claims.

The issues of an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD), beginning March 2, 2011; entitlement to evaluations in excess of 10 percent for varicose veins in each lower extremity; and entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) are addressed in the Remand portion of the decision below.


FINDING OF FACT

Prior to March 2, 2011, the Veteran's PTSD was manifested by severe occupational and social impairment, to include such symptoms as avoidance of people and crowds, impaired impulse control, irritability and agitation, depression and anxiety, self-medication with drugs and alcohol, nightmares, difficulty sleeping, intrusive thoughts, hypervigilance, exaggerated startle response, impaired concentration and memory, anhedonia, distrust of others, visual hallucinations, and suicidal and homicidal ideations.


CONCLUSION OF LAW

Prior to March 2, 2011, the criteria for an initial evaluation of 70 percent for PTSD, but no higher, have been met.


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran's claim of entitlement to an increased rating for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was afforded an adequate VA examination in September 2009.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner took into account the Veteran's statements and medical records and administered a thorough clinical evaluation, which allowed for a fully-informed evaluation of the claimed disability.  Id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

The Veteran's service-connected PTSD is currently rated as 50 percent disabling prior to March 2, 2011, pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Although current mental health evaluations no longer use this assessment of functioning under the new DSM-5 criteria, the Veteran's case was certified to the Board prior to VA's amendment to the regulations adopting the new criteria, and accordingly, the Veteran's claim is evaluated under the DSM-IV criteria, which does consider GAF scores.  Compare DSM-IV, with DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed.) (DSM-5); see also 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  While GAF scores and interpretations of the scores are considered in rating a psychiatric disability, they are not dispositive.  38 C.F.R. § 4.126 (2014); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).

A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are serious symptoms, for example, suicidal ideation, severe obsessional rituals, or any serious impairment in social, occupational, or school functioning, for example, no friends, inability to keep a job.  Id.  A GAF score of 31-40 indicates some impairment in reality testing or communication, for example, speech is at times illogical, obscure, or irrelevant, or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, for example, depressed man avoids friends, neglects family, and is unable to work.  Id.

The Veteran first filed a claim for PTSD in January 2009, and the RO granted service connection in January 2010 and assigned a 30 percent disability rating.  In a September 2011 statement of the case, the RO increased the Veteran's disability rating to 50 percent disabling, prior to March 2, 2011.  As this rating is still less than the maximum benefit available, the appeal is still pending.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

At a September 2009 VA psychological examination, the Veteran reported that he avoided public contact, disliked enclosed places, and was afraid to drive.  He stated he lived with his mother and was highly isolated; he had one or two friends and felt content by himself.  He indicated his memory was moderately impaired, he had difficulty falling asleep and maintaining sleep, and that he would not enter a group of more than three people.  He experienced depressive thinking before achieving sleep and only obtained short sleep intervals while in bed for approximately five hours each night; on awakening in the middle of the night, he would check to see that his doors were locked.  The Veteran exhibited a strong and exaggerated startle response, particularly to loud noises; irritability and outbursts of anger; and hypervigilance.  There were no persistent hallucinations, suicidal or homicidal ideations, or panic attacks.  The examiner noted diminished interest or participation in significant activities and "severe social withdrawal related to distrust, irritability, and hyper-startle responses."  The examiner opined that the Veteran's mental health problems contributed significantly to his unemployment and assigned a GAF score of 47.

In July 2010, the Veteran first sought psychological treatment with VA and was driven to his appointment by a friend.  The Veteran indicated he began observing PTSD symptoms ten years ago and that in the past two years they had become worse.  He reported "feeling like something is going to happen any minute," panic attacks, depression, nightmares, difficulty being around large groups of people, and avoiding friends and family.  He stated he stopped going to all family functions and preferred to spend time by himself; he also indicated that his family did not provide him with support regarding his mental health difficulties and that they did not believe in therapy.  He was easily angered and irritable and only slept about three hours a night.  Most days he was depressed, and he reported self-medicating with drugs and alcohol.  He stated he occasionally drank until he passed out and that "sometimes that [was] the only way to get some rest."  He indicated that he had never been good with relationships, did not trust women, avoided building new relationships with others, was distrustful of others, and had no patience.  He reported frequent thoughts of harming himself, which last occurred about a year ago.  He also acknowledged frequent homicidal ideations when people "pissed [him] off," but indicated he did not have a plan as to how he would harm others.  He reported visual hallucinations four to five times a week where he saw visions "like someone [was] walking by the room."

In December 2010, the Veteran began a VA Substance Abuse Treatment Program; he acknowledged that he would need to eliminate contact with friends who drink or use drugs in order to make any changes.  After abstaining from alcohol for approximately one week, the Veteran reported feeling less depressed, with slightly more energy.  Treatment notes document that the Veteran lived with and was the primary caretaker for his elderly mother.  The Veteran denied suicidal or homicidal ideations, plans, or intent.  He acknowledged visual hallucinations, documented in the examination report as "shadows in corner of eyes," although the frequency was not documented.

In a January 2011 VA treatment note, the Veteran felt very anxious upon entering his appointment, as the waiting room had been completely full; he indicated that when he entered crowded rooms, he experienced intrusive thoughts that "they [were] going to get me, harm me."  He stated he felt better since quitting alcohol and reported that he still used marijuana approximately three times a week, which he believed improved his mood when depressed or irritable and provided him with more energy.  The Veteran indicated his drug and alcohol use alienated his siblings and relatives and that he had limited communication with his siblings, except for his younger sister.

The evidence of record demonstrates that the Veteran's psychiatric disorder most nearly approximates the criteria for a 70 percent rating, prior to March 2, 2011.  38 C.F.R. § 4.7 (2014).  The Veteran was depressed most days and exhibited significant sleep impairment, which affected his ability to function on a daily basis.  He acknowledged that he had severely impaired impulse control, panic attacks, was easily angered and irritated, and that he kept his mood under control by staying home and avoiding others.  The Veteran was severely impaired in his ability to establish and maintain effective relationships; he reported having only one or two friends and avoided family functions.  The Veteran did not report any auditory or visual hallucinations at his September 2009 VA examination, however, in July 2010, he reported visual hallucinations four to five times a week.  In September 2009, he denied suicidal or homicidal ideations, yet in July 2010, he reported having suicidal ideations approximately a year prior, and more recent homicidal ideations related to irritability and anger with others.  Although the manifestations of the Veteran's service-connected psychiatric disorder have fluctuated since the grant of service connection, prior to March 2, 2011 his symptoms more nearly approximate a 70 percent rating versus a 50 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7.

Here, the criteria for a disability rating of 100 percent have not been met or more nearly approximated at any time prior to March 2, 2011.  While the Veteran's symptoms certainly caused severe occupational and social impairment, they did not cause total occupational and social impairment.  The Veteran acknowledged suicidal and homicidal ideations, however, the record does not suggest that he was ever in danger of hurting himself or others or that he actually harmed himself or others.  There was impairment of memory, yet it was not severe enough to cause the Veteran to forget such things as the names of his close relatives or his own name, and there was no indication that his memory impairment put himself or others in danger or that it rendered him totally impaired.  He was still able to take care of himself and serve as the primary caretaker for his elderly mother and there was no indication that his symptoms rendered him unable to perform activities of daily living.  Although his symptoms severely interfered with his ability to obtain and maintain relationships with others and reported that he did not attend family functions anymore, he was able to maintain a relationship with his mother, whom he lived with.  He also maintained limited contact with three of his four siblings and acknowledged that he had one or two friends.  In short, despite his severe distrust of others and his preference to remain isolated from others, his symptoms did not preclude all social interaction whatsoever, and he was able to maintain some, albeit limited, relationships with family and friends.

Moreover, the Veteran expressed a severe aversion to being in crowds and in groups of more than three people.  Although these symptoms certainly caused him to avoid social interaction and going out in public, he was still able to attend his therapy sessions at VA, and although initially uncomfortable, he began attending group therapy regularly.  While the Veteran reported visual hallucinations four to five times a week, which he described as looking like a shadow moving across the room, he used the words "like a shadow," and did not state that he actually saw a person's shadow or a person walking across the room.  The Veteran was self-aware that he was seeing things that were not actually there, and the evidence of record does not suggest that his visual hallucinations interfered with his ability to function on a daily basis.  Put another way, while the Veteran acknowledged seeing things that looked like shadows, his thought processes were not grossly impaired to the point that he was completely out of touch with reality.  The Board acknowledges that the Veteran has reported and mental health treatment notes document serious symptoms associated with his PTSD.  Although these symptoms clearly caused severe occupational and social impairment with deficiencies in most areas, they did not cause him to be completely and totally impaired.  Accordingly, the Board finds that the criteria for a 70 percent rating for PTSD, but no more, have been more nearly approximated.  38 C.F.R. § 4.130, Diagnostic Code 9411.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time prior to March 2, 2011, when the Veteran's disorder varied to such an extent that a rating greater or less than 70 percent would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed by either the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is considered adequate, and no referral is required.

The Veteran's service-connected PTSD is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Manifestations of the Veteran's PTSD include near-continuous depression and anxiety affecting his ability to function; irritability; anger; anhedonia; self-medication through alcohol and drugs; avoidance of crowds and people in general; mild memory loss; chronic sleep impairment; nightmares; intrusive thoughts; hypervigilance; and severe impairment in the ability to establish and maintain effective relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 70 percent disability rating assigned herein.  An evaluation in excess of 70 percent is provided for certain manifestations of mental disorders causing complete and total occupational and social impairment, but the medical evidence demonstrate that those manifestations are not present in this case.  As the criteria for a 70 percent rating reasonably describe the Veteran's disability level and symptomatology, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of 70 percent for the Veteran's PTSD prior to March 2, 2011, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to March 2, 2011, an initial 70 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

Prior to adjudicating his claim for an initial evaluation in excess of 70 percent for PTSD, beginning March 2, 2011; increased ratings in excess of 10 percent for varicose veins in each lower extremity; and TDIU, the Board finds additional development is required.

Initially, the evidence of record only contains VA treatment notes through June 2011.  In light of the Veteran's assertion at his October 2014 Board hearing that he continued to receive treatment with VA for his service-connected PTSD, the Board finds that any outstanding VA treatment records must be obtained and reviewed prior to adjudicating the Veteran's claim for an initial disability rating for PTSD in excess of 70 percent, beginning March 2, 2011.  See 38 C.F.R. § 3.159(c).  Additionally, as the Veteran's latest VA psychological examination is dated March 2011, the Board finds a more recent examination assessing the current severity of his psychological disability is warranted.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (holding that where a Veteran claims his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of Veteran's current condition, VA is required to provide a new examination); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (holding that where the record does not adequately reveal the current state of a veteran's disability, a VA examination must be conducted).

The Veteran's claim for ratings in excess of 10 percent for his service-connected varicose veins of the bilateral lower extremities must also be remanded.  His most recent VA vein examination of record is dated April 2011, over four years ago.  The Board finds this examination is too old for an adequate evaluation of the current condition and that a remand is required to afford the Veteran a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Finally, because any potential increase in the Veteran's service-connected disabilities may have an effect on the outcome of his TDIU claim, the issue of entitlement to TDIU must also be remanded and deferred pending resolution of the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected varicose veins of the bilateral lower extremities.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must obtain a complete history from the Veteran as to the nature and extent of his symptoms from September 2009, which is one year prior to the date of the claim for an increased rating, to the present.

For each leg, the examiner must indicate whether the Veteran's varicose veins are manifested by:

(a)  Intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery;

(b)  Persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema;

(c)  Persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration;

(d)  Persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or

(e)  Massive board-like edema with constant pain at rest.

The examiner must also provide an opinion as to the effect of the Veteran's varicose veins of his bilateral lower extremities on his occupational functioning and activities of daily living.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected PTSD.  The evidence of record, in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

The examiner must comment on the presence or absence, frequency, and severity of the Veteran's PTSD symptoms to include, but not limited to: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establish and maintain effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.

The examiner must also provide an opinion as to the effect of the Veteran's PTSD on his occupational functioning and activities of daily living.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Any examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


